United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Athens, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1842
Issued: July 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 15, 2016 appellant filed a timely appeal from a June 17, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1

Appellant timely requested oral argument pursuant to section 501.5(b) of Board procedures. 20 C.F.R.
§ 501.5(b). By order dated May 23, 2017, the Board exercised its discretion and denied the request, finding that the
arguments on appeal could adequately be addressed based on a review of the case record. Order Denying Request
for Oral Argument, Docket No. 16-1842 (issued May 23, 2017). (rd5/23/17, docket file)
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted evidence with her appeal to the Board. The Board cannot consider this
evidence as its jurisdiction is limited to the evidence that was before OWCP at the time it issued its final decision.
20 C.F.R. § 501.2(c)(1); P.W., Docket No. 12-1262 (issued December 5, 2012).

ISSUE
The issue is whether appellant met her burden of proof to establish an employmentrelated injury on October 20, 2014.
On appeal appellant asserts that her supervisor made false statements regarding the
circumstances of her claimed injury.
FACTUAL HISTORY
On October 27, 2014 appellant, then a 41-year-old rural carrier associate, filed a
traumatic injury claim (Form CA-1) alleging that at 10:00 a.m. on October 20, 2014, after lifting
heavy trays several times, her right shoulder and neck burned, and she felt numbness down to her
hand. A supervisor, G.M., signed the claim form on October 27, 2014. He noted that appellant
gave conflicting stories regarding the claimed injury. G.M. related that on Monday or Tuesday
of the previous week appellant had related that she would be going to the doctor for her shoulder.
Appellant also stated that she had car trouble and could not get to work. The supervisor noted
that appellant came into work on October 27, 2014 requesting light duty and, when told this was
not available, asked for a CA-1. G.M. related that appellant verbally indicated that her shoulder
injury occurred by throwing heavy packages and on the claim form indicated that it was caused
by lifting heavy mail trays. He did not recall appellant previously mentioning a shoulder injury.
Subsequently, in an attached handwritten statement, appellant indicated that on Saturday,
October 18, 2014 pain started when she lifted a tray of mail and, by the end of the day, her hand
was swelling. She related that on Monday, October 20, 2014 she related to a “Ms. R.” that she
had to go to the doctor because her arm hurt, and that on October 22, 2014 she had a right
shoulder scan.
Dr. Alvin T. Wilson, an osteopath, advised on October 27, 2014 that appellant could not
work. An October 29, 2014 form report of an orthopedic physician’s assistant, indicated that
appellant had been seen that day and could return to restricted duty.
By letter dated November 4, 2014, OWCP informed appellant of the evidence needed to
establish her claim.
Dr. John Manfredi, a Board-certified orthopedic surgeon, completed an attending
physician’s report (Form CA-20) on November 12, 2014. He diagnosed right rotator cuff tear
and checked a form box marked “no,” advising that the condition was not caused by employment
activity. Dr. Manfredi determined that appellant could not work beginning October 18, 2014.4
In correspondence dated November 14, 2014, the employing establishment controverted
the claim.

4

Appellant also submitted a physical therapy prescription signed by Dr. Alonzo T. Sexton, a Board-certified
orthopedic surgeon and an associate of Dr. Manfredi, along with a list of discharge medications.

2

By decision dated December 9, 2014, OWCP denied the claim. It accepted the work
incident, but found the medical evidence insufficient to establish a medical condition due to this
incident.
On July 24, 2015 appellant, through his counsel at that time, requested reconsideration.
Counsel indicated that the claimed injury occurred on October 18, 2014 when appellant was
lifting heavy mail trays weighing 50 to 60 pounds. He asserted that the medical evidence
supported causal relationship and submitted additional medical evidence.
In an undated handwritten timeline, appellant indicated that on October 18, 2014 due to
pain in her right shoulder, she dropped a tray of mail while working. She further noted that on
October 22, 2014 she had visited the doctor and had a magnetic resonance imaging (MRI) scan
of the shoulder, that on October 23, 2014 she had gone to an emergency room for arm pain and
numbness, that on October 29, 2014 she had seen an orthopedist for torn rotator cuff which was
shown on MRI scan, that the employing establishment had refused her request for light-duty
work, and that on November 6, 2014 she had right shoulder surgery with follow-up appointments
through January 30, 2015.
An October 22, 2014 MRI scan of the right shoulder demonstrated an old injury versus
changes due to repetitive motion in the acromioclavicular joint, and a partial thickness tear of the
rotator cuff.
In correspondence dated February 27, 2015, Dr. Sexton noted that appellant was initially
seen on October 29, 2014 for a rotator cuff tear after an employment injury on October 18, 2014
when she lifted a tray weighing 50 to 60 pounds and felt an immediate sharp pain. He related
that she had surgical repair of the tear on November 6, 2014. Dr. Sexton advised that appellant
had continued restrictions on lifting and overhead activities and needed continued physical
therapy and rehabilitation.
In a September 15, 2015 merit decision, OWCP again denied appellant’s claim. It noted
that she claimed that the injury occurred on October 18, 2014 yet on the claim form she wrote
that it occurred on October 20, 2014. OWCP further found the medical evidence of record
insufficient to establish causal relationship, noting that Dr. Manfredi indicated, before the
surgery, that the diagnosed rotator cuff tear was not employment related, and that Dr. Sexton’s
February 27, 2015 report was completed after her November 2014 surgery.
Appellant, through counsel, again requested reconsideration on March 18, 2016. In a
handwritten new patient history dated October 29, 2014, she related that she had symptoms of
right shoulder, neck, and hand and constant burning, numbness, and tingling that had occurred
for one to two weeks since an October 18, 2014 injury. Appellant submitted a copy of the
November 6, 2014 operative notes and reports dated November 9, 2014 to April 24, 2015 in
which physician assistants described her right shoulder care. On May 22, 2015 Dr. Sexton
reported that appellant’s shoulder was no longer causing problems and advised that she could
return to full duty with no restrictions.
In correspondence dated December 29, 2015, Dr. Sexton noted that appellant was first
seen in their clinic on October 29, 2014 and provided a history that suggested an injury to her

3

shoulder on October 18, 2014 at work. Appellant reported that, when lifting a mail tray that
weighed 50 to 60 pounds, she felt a sharp immediate pain in her shoulder and, when seen 11 days
after the injury, complained of continued shoulder pain and weakness. Dr. Sexton described the
MRI scan findings, subsequent to surgery, and follow-up care. He related that on one follow-up
visit appellant was seen by a Mr. Joslyn, but was never seen by Dr. Manfredi. Dr. Sexton
concluded that, based on his clinical examination as well as the history provided by appellant, he
believed that appellant’s rotator cuff tear was due to the injury she sustained at work on
October 18 2014. He advised that, considering the acute nature of appellant’s pain symptoms,
the objective findings on the MRI scan, and subsequent surgery, appellant’s injury was work
related. Dr. Sexton opined that Dr. Manfredi’s comments were based on incomplete information
and were not related to his own clinical examination of the patient.
By letter dated April 15, 2016, the employing establishment contended that, due to
appellant’s conflicting stories as to how her injury occurred, the claim should be denied.
In a merit decision dated June 17, 2016, OWCP modified that prior decision to indicate
that, because the facts of the claim were in question, the claim was denied because appellant had
not established that she experienced the employment incident at the time, place, and in the
manner alleged.
LEGAL PRECEDENT
An employee seeking compensation under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of reliable, probative, and substantial
evidence,5 including that he or she is an “employee” within the meaning of FECA and that he or
she filed a claim within the applicable time limitation.6 The employee must also establish an
injury occurred in the performance of duty as alleged and that disability for work, if any, was
causally related to the employment injury.7
OWCP regulations at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.8 To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether “fact of injury” has been established.
First, an employee has the burden of demonstrating the occurrence of an injury at the time, place,
and in the manner alleged, by a preponderance of the reliable, probative, and substantial
evidence. Second, the employee must submit sufficient evidence, generally only in the form of
medical evidence, to establish a causal relationship between the employment incident and the
alleged disability and/or condition for which compensation is claimed. An employee may
establish that the employment incident occurred as alleged, but fail to show that his or her

5

J.P., 59 ECAB 178 (2007).

6

R.C., 59 ECAB 427 (2008).

7

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

4

disability and/or condition relates to the employment incident.9 It is the employee’s burden to
establish that her injury occurred at the time, place, and in the manner alleged.10
OWCP cannot accept fact of injury if there are such inconsistencies in the evidence as to
seriously question whether the specific event or incident occurred at the time, place, and in the
manner alleged, or whether the alleged injury was in the performance of duty,11 and OWCP
cannot find fact of injury if the evidence fails to establish that the employee sustained an “injury”
within the meaning of FECA. An injury does not have to be confirmed by eyewitnesses in order
to establish the fact that an employee sustained an injury in the performance of duty, as alleged,
but the employee’s statements must be consistent with surrounding facts and circumstances and
her subsequent course of action.12
ANALYSIS
The Board finds that appellant has not established fact of injury because of
inconsistencies in the evidence that cast serious doubt as to whether the specific event or incident
occurred at the time, place, and in the manner alleged. Appellant did not establish that on either
October 18 or October 20, 2014 she injured her right shoulder while performing employment
duties.
On her claim form, submitted on October 27, 2014, appellant indicated that at 10:00 a.m.
on October 20, 2014, after lifting heavy trays several times, her right shoulder and neck burned,
and she felt numbness down to her hand. On a handwritten statement attached to the claim form,
appellant indicated that on October 18, 2014 pain started when she lifted a tray of mail, and by
the end of the day her hand was swelling. She also indicated that she told a “Ms. R.,” on
October 20, 2014 that her arm was hurting. In the handwritten statement submitted with the
July 24, 2015 reconsideration request, appellant described an October 18, 2014 incident in which
she dropped a tray of mail while working due to pain in her right shoulder. On a new patient
history form dated October 29, 2014, submitted on October 26, 2015, she wrote that she had
symptoms of right shoulder, neck, and hand constant burning, numbness, and tingling that had
occurred for one to two weeks, since an October 18, 2014 injury.
Although appellant indicated that she told a “Ms. R.,” about her shoulder on October 20,
2014, the record does not include a statement from this individual. Supervisor G.M. related on
the claim form, which he had signed on October 27, 2014, that on Monday or Tuesday the
previous week appellant related that she would be going to the doctor for her shoulder. The
supervisor noted that appellant came in on October 27, 2014 requesting light duty and, when told
this was not available, asked for a CA-1. He related that she verbally indicated that the shoulder
injury occurred by throwing heavy packages, and on the claim form indicated that it was caused

9

Gary J. Watling, 52 ECAB 278, 280 (2001).

10

H.G., 59 ECAB 552 (2008).

11

Elaine Pendleton, supra note 8.

12

See Joseph H. Surgener, 42 ECAB 541 (1991).

5

by lifting heavy mail trays.
mentioned a shoulder injury.

The supervisor concluded that appellant had not previously

Dr. Manfredi signed an attending physician’s report on November 12, 2014 advising that
the diagnosed condition of rotator cuff tear was not employment related. While Dr. Sexton
maintained that appellant was not seen by a Dr. Manfredi, the record contains no clarification
from Dr. Manfredi disavowing this report or supporting a history of a work incident consistent
with any of appellant’s accounts of the claimed injury.
Although Dr. Sexton was consistent in his opinion that appellant injured her shoulder on
October 18, 2014 when she lifted a tray of mail weighing 50 to 60 pounds and felt an immediate
sharp pain, he based his opinion on a history of injury provided by appellant. As his reports only
recite the facts as told to him as a physician, and do not offer any further independent evidence
that the claimed work incident caused the alleged injury, they are insufficient to establish that the
claimed incident or injury occurred.13
Given the inconsistencies as to how appellant described her injury, the Board finds that
the varying accounts of throwing and lifting cast serious doubt as to the validity of appellant’s
claim. As such, the Board finds that appellant failed to meet her burden of proof to establish the
factual component of fact of injury. As appellant has not established an incident, as alleged, the
Board need not evaluate the medical evidence submitted.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish an
employment-related injury on October 20, 2014.

13

See D.T., Docket No. 15-143 (issued February 18, 2015).

14

Paul Foster, 56 ECAB 208 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the June 17, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 14, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

